                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION AT LAFAYETTE

TRUSTEES OF THE INDIANA STATE                      )
COUNCIL OF ROOFERS HEALTH                          )
AND WELFARE FUND, et al.,                          )
          Plaintiffs,                              )
                                                   )
       v.                                          )   CAUSE NO.: 4:18-CV-29-JVB-APR
                                                   )
ED RUTHERFORD ROOFING, INC.                        )
          Defendant.                               )

                                     OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Summary Judgment [DE 23], filed

on August 2, 2019. On September 20, 2019, Defendant filed a notice that it would not be filing a

response to the motion. In the Amended Complaint, Plaintiffs allege that Defendant is delinquent

in contributions owed to the funds of which Plaintiffs are trustees.

                            SUMMARY JUDGMENT STANDARD

       A motion for summary judgment must be granted “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c). Rule 56(c) further requires the entry of summary judgment, after

adequate time for discovery, against a party “who fails to make a showing sufficient to establish

the existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       A party seeking summary judgment bears the initial responsibility of informing a court of

the basis for its motion and identifying those portions of the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.

        Rule 56(e) specifies that once a properly supported motion for summary judgment is made,

“the adverse party’s response, by affidavits or as otherwise provided in this rule, must set forth

specific facts to establish that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).

        In viewing the facts presented on a motion for summary judgment, a court must construe

all facts in a light most favorable to the non-moving party and draw all legitimate inferences and

resolve all doubts in favor of that party. Keri, 458 F.3d at 628. A court’s role is not to evaluate the

weight of the evidence, to judge the credibility of witnesses, or to determine the truth of the matter,

but instead to determine whether there is a genuine issue of triable fact. Anderson v. Liberty Lobby,

477 U.S. 242, 249–50 (1986).

                                        MATERIAL FACTS

        Plaintiffs are fiduciaries of trust funds created pursuant to Labor Management Relations

Act (LMRA) § 302(c)(5) and (c)(9) and administered through trust agreements. The trust funds

are plans within the meaning of Employee Retirement Income Security Act of 1974 (ERISA)

§ 3(1), 3(2), and/or 3(37). The funds of which Plaintiffs are trustees are controlled by boards of

trustees and operate pursuant to the terms of trust agreements.

        Defendant engages in interstate commerce and affecting commerce as defined in ERISA

§ 3(11) and 3(12). Defendant was a party to and agreed to abide by the terms of collective

bargaining agreements (CBAs) for the period March 4, 2011, through February 28, 2017. There

are two CBAs that cover this time period. The CBAs incorporate the trust agreements.




                                                    2
       Pursuant to the terms of the CBAs and the trust agreements, signatory employers are

required to make monthly contributions to the funds on behalf of each of their employees in an

amount and under the terms set forth in the agreements.

       The CBAs require Defendant to submit all monthly reports and contributions on or before

the 15th day of the month following the month in which work was performed. If payment is not

received by the last day of the month following the month in which work was performed,

Defendant is delinquent. If delinquent contributions are referred to an attorney for collection,

Defendant is liable for the costs of collection, attorney fees, interest in the amount of 1.5% from

the due date, and liquidated damages in the amount of 20% of the delinquent contributions. Under

the CBAs, Defendant must submit to an audit when requested, and if Defendant is found to be

delinquent as a result of the audit, Defendant must pay the costs of the audit.

       Audits were performed for the time period of July 1, 2012, to February 28, 2017. Reports

issued after these audits indicate that Defendant owes the following in delinquent contributions:

$72,088.12 to the Indiana State Council of Roofers Health and Welfare Fund (the “Health Fund”),

$37,458.31 to the United Union of Roofers, Waterproofers and Allied Workers, Local Union No. 2

Supplemental Pension Fund (the “Supplemental Pension”), and $26,971.82 to the National

Roofing Industry Pension Plan (NRIPP) and the Roofers and Waterproofers Research and

Education Joint Trust Fund (the “Education Fund”).

       Plaintiffs have calculated liquidated damages as $14,417.62 to the Health Fund, $6,746.45

to the Supplemental Pension, and $5,394.36 to the NRIPP and the Education Fund. Plaintiffs have

also calculated accrued interest as of June 30, 2019, as $40,569.90 to the Health Fund, $20,157.75

to the Supplemental Pension, and $15,511.12 to the NRIPP and the Education Fund. The funds




                                                 3
also engaged attorneys to collect the monies due and owing by Defendant, so the funds also seek

attorney fees.

                                                       ANALYSIS

           Under 29 U.S.C. § 1145,

           Every employer who is obligated to make contributions to a multiemployer plan
           under the terms of the plan or under the terms of a collectively bargained agreement
           shall, to the extent not inconsistent with law, make such contributions in accordance
           with the terms and conditions of such plan or such agreement.

Lawsuits to enforce § 1145 are permitted under 29 U.S.C. § 1132, and lawsuits or violation of

collective bargaining agreements are permitted under 29 U.S.C. § 185. 1 Plaintiffs clarify that they

seek relief under both of these statutes, that the elements are “essentially identical” and that their

requested relief is appropriate under either statute. (Pls.’ Mem. 6 n.2, ECF No. 24).

           Defendant admits that it was a party to the CBAs and that, pursuant to those CBAs,

signatory employers are required to make monthly contributions to the funds of which Plaintiffs

are trustees. Plaintiffs have submitted evidence of Defendant’s delinquency in contributing to the

funds, and Defendant has presented no evidence to counter it.

           In actions involving delinquent contributions, the Court “shall award” unpaid

contributions, interest, liquidated damages, reasonable attorney’s fees and costs of the action, and

other appropriate legal or equitable relief. 29 U.S.C. § 1132(g)(2).

           If this case went to trial, Plaintiffs would bear the burden of proving their case by a

preponderance of the evidence. Based on the evidence submitted by Plaintiffs—and the lack of



1
    Specifically, 29 U.S.C. § 185(a) provides:

           Suits for violation of contracts between an employer and a labor organization representing
           employees in an industry affecting commerce as defined in this chapter . . . may be brought in any
           district court of the United States having jurisdiction of the parties, without respect to the amount in
           controversy or without regard to the citizenship of the parties.


                                                              4
evidence submitted by Defendant to counter it—the Court finds that there is no genuine issue of

material fact for a jury to decide and that Plaintiffs are entitled to judgment as a matter of law. The

uncontested evidence shows that Defendant is delinquent in its contributions to the funds as argued

by Plaintiffs and that awards of unpaid contributions, interest, liquidated damages, reasonable

attorney’s fees, and costs of this action are in order.

                                          CONCLUSION

       Based on the foregoing, the Court hereby GRANTS Plaintiff’s Motion for Summary

Judgment [DE 23]. The Court AWARDS the following against Defendant:

   1. Delinquent contributions of $72,088.12 in favor of the Health Fund, $37,458.31 in
      favor of the Supplemental Pension, and $26,971.82 in favor of the NRIPP and
      Education Fund;

   2. Accrued interested as of June 30, 2019, of $40,569.90 in favor of the Health Fund,
      $20,157.75 in favor of the Supplemental Pension, and $15,511.12 in favor of the
      NRIPP and Education Fund;

   3. Liquidated damages of $14,417.62 in favor of the Health Fund, $6,746.45 in favor
      of the Supplemental Pension, and $5,394.36 in favor of the NRIPP and Education
      Fund; and

   4. Attorney fees and costs.

The Court ORDERS Plaintiffs to file documentation setting forth the amount and the

reasonableness of the attorney fees and costs they seek under 29 U.S.C. § 1132(g)(2)(D) on or

before February 20, 2020.

       The Court DIRECTS the Clerk of Court to withhold entry of judgment in this case until

the issue of attorney fees and costs is resolved.

       SO ORDERED on February 3, 2020.

                                                    s/ Joseph S. Van Bokkelen
                                                    JOSEPH S. VAN BOKKELEN, JUDGE
                                                    UNITED STATES DISTRICT COURT



                                                    5
